566 So. 2d 347 (1990)
Jack LEVY and Karen Levy, His Wife, Appellants,
v.
CREATIVE CONSTRUCTION SERVICES OF BROWARD, INC., a Florida Corporation, and Gail Coba, Appellees.
No. 90-335.
District Court of Appeal of Florida, Third District.
September 4, 1990.
Freedman & Verebay, North Miami Beach, for appellants.
No appearance by appellees.
Before HUBBART, COPE and LEVY, JJ.
PER CURIAM.
The final summary judgment under review is reversed and the cause is remanded to the trial court for further proceedings upon a holding that the plaintiffs Jack and Karen Levy have pled a valid cause of action for misrepresentation and fraud, and this record raises genuine issues of material fact with respect to such action, based on the controlling authority of Johnson v. Davis, 480 So. 2d 625 (Fla. 1985). In particular, we conclude that the defendant Gail Coba, as the seller of the subject home below, is not absolved of the duty imposed upon her by Johnson to disclose to the Levys, as the buyers of the said home, known defects in the home [which materially affect the value of the home and were not readily observable or known to the buyers] merely because the contract for the sale of the home was an "as is" contract; we discern no "as is" contractual exception to the duty imposed on the seller herein by the Johnson decision.
Reversed and remanded.